Opinion issued January 25, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00668-CV
____________

MISSION TITLE, INC., Appellant

V.

TODD D. TAYLOR, Appellee



On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 2003-36840



MEMORANDUM OPINION
	The parties have filed with the Clerk of this Court a Rule 11 agreement relative
to the settlement of the case and a joint motions to (1) remand the case to the trial
court for rendition of judgment on the settlement agreement and (2) to issue mandate
immediately.  No opinion has issued.  
	The motions are granted.  The trial court's judgment is set aside without
regard to the merits, the case is remanded to the trial court for rendition of
judgment in accordance with the settlement agreement, the mandate is ordered issued
immediately, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2)(B); 18.1(c).
PER CURIAM
Panel consists of Justices Taft, Alcala, and Higley.